Exhibit 10.4
EXECUTION VERSION
FINANCIAL ADVISORY AGREEMENT
     This Financial Advisory Agreement (this “Agreement”) is made as of July 20,
2011, by and among Sterling Holdco Inc., a Delaware corporation (the “Company”),
SRA International, Inc., a Delaware corporation (“SRA”), and Providence Equity
Partners L.L.C., a Delaware limited liability company (“Providence”).
RECITALS:
     WHEREAS, Providence, by and through its officers, employees, agents,
representatives and affiliates, have expertise in the areas of corporate
management, finance, product strategy, investment, acquisitions and other
matters relating to the business of the Company and its subsidiaries; and
     WHEREAS, the Company desires that it and its subsidiaries (together, the
“Company Group”) avail themselves of the expertise of Providence in the
aforesaid areas, in which it acknowledges the expertise of Providence;
     NOW, THEREFORE, in consideration of the foregoing recitals and the
covenants and conditions herein set forth, the parties agree as follows:
     Section 1. Initial Services. The Company hereby acknowledges that
Providence has provided consulting and advisory services to the Company in
connection with the merger of Sterling Merger Inc., a Delaware corporation and
subsidiary of the Company (“Merger Sub”), with and into SRA pursuant to that
certain Agreement and Plan of Merger, dated as of March 31, 2011, among Sterling
Parent Inc., a Delaware corporation, Merger Sub and SRA (the “Initial
Services”).
     Section 2. Oversight Services. During the term of this Agreement,
Providence shall render to members of the Company Group, by and through such of
Providence’s officers, employees, agents, representatives and affiliates as
Providence, in its sole discretion, shall designate from time to time, advisory,
consulting and oversight services relating to strategic planning, marketing and
financial oversight of the operations of members of the Company Group,
including, without limitation, advisory and consulting services in connection
with the selection, retention and supervision of independent auditors, outside
legal counsel, investment bankers or other advisors or consultants of members of
the Company Group (the “Oversight Services” and, together with the Initial
Services, the “Services”).
     Section 3. Fees.
     (a) In consideration of the performance of the Initial Services by
Providence, the Company shall, or shall cause one or more members of the Company
Group to, pay Providence on the date hereof a fee in the amount of $11,820,000.
     (b) In consideration of the performance of the Oversight Services by
Providence, the Company shall, or shall cause one or more members of the Company
Group to, pay to Providence or its designee an annual fee of $1,750,000 (the
“Annual Fee”). The Annual Fee shall be payable in equal quarterly installments
of $437,500 in advance beginning September 30,

 



--------------------------------------------------------------------------------



 



2011; provided, however, that on September 30, 2011, in addition to such
quarterly payment, the Company shall, or shall cause one or more members of the
Company Group to, pay Providence the pro rata portion of such fee for the period
commencing on the date of this Agreement, and ending on September 30, 2011,
calculated on the basis of a 365-day year. Fee payments shall be non-refundable.
     Section 4. Expenses. In addition to the compensation payable to Providence
pursuant to Section 3 hereof, the Company shall pay directly, or reimburse
Providence for, its reasonable Out-of-Pocket Expenses. For purposes of this
Agreement, “Out-of-Pocket Expenses” shall mean the amounts actually paid by
Providence in cash in connection with its performance of the Services,
including, without limitation, (i) fees and disbursements (including
underwriting fees) of any independent auditors, outside legal counsel,
consultants, investment bankers, financial advisors and other independent
professionals and organizations, (ii) costs of any outside services or
independent contractors such as financial printers, couriers, business
publications or similar services, (iii) transportation and (iv) telephone calls,
word processing expenses or any similar expense not associated with Providence’s
ordinary operations. All reimbursements for Out-of-Pocket Expenses shall be made
promptly upon or as soon as practicable after presentation by Providence to the
Company of the statement in connection therewith. Out-of-Pocket Expenses shall
not include expenses incurred solely for the benefit of Providence.
     Section 5. Indemnification.
     (a) The Company and SRA (each, an “Indemnifying Party”) shall indemnify and
hold harmless Providence and its officers, employees, agents, representatives,
members and affiliates, including its related investment funds (each, an
“Indemnified Party”) from and against any and all costs, expenses, liabilities,
claims (including any third-party claims), damages and losses (collectively,
“Losses”) relating to or arising out of the engagement of Providence pursuant to
this Agreement or the performance by Providence of the Services pursuant hereto,
other than Losses finally determined by a court of competent jurisdiction to be
attributable to fraud of an Indemnified Party.
     (b) The Indemnifying Party shall reimburse any Indemnified Party for all
reasonable costs and expenses (including reasonable attorneys’ fees and
expenses) as they are incurred in connection with the investigation of,
preparation for or defense of any pending or threatened claim, action, suit,
investigation or proceeding (each, an “Action”) for which the Indemnified Party
would be entitled to indemnification under Section 5(a), whether or not such
Indemnified Party is a party thereto, provided that, subject to the provisions
of Section 5(c), the Indemnifying Party shall be entitled to assume the defense
of such Action at its own expense, with counsel satisfactory to such Indemnified
Party in its reasonable judgment.
     (c) Any Indemnified Party may, at its own expense, retain separate counsel
to participate in such defense, and in any Action in which Company and any of
its subsidiaries, on the one hand, and an Indemnified Party, on the other hand,
is or is reasonably likely to become a party, such Indemnified Party shall have
the right to retain, at the Indemnifying Party’s expense, separate counsel
satisfactory to the Indemnifying Party in its reasonable judgement and to
control its own defense of such Action if, in the reasonable opinion of counsel
to such Indemnified Party, a conflict or potential conflict exists between the
Company and any of its

2



--------------------------------------------------------------------------------



 



subsidiaries, on the one hand, and such Indemnified Party, on the other hand,
that would make such separate representation advisable.
     (d) The Indemnifying Party agrees that it will not, without the prior
written consent of the relevant Indemnified Party, settle, compromise or consent
to the entry of any judgment in any pending or threatened Action relating to the
matters contemplated hereby (if any Indemnified Party is a party thereto or has
been actually threatened to be made a party thereto) unless such settlement,
compromise or consent includes an unconditional release of the relevant
Indemnified Party and each other Indemnified Party from all liability arising or
that may arise out of or in connection with such Action. Provided that the
Indemnifying Party is not in breach of its indemnification obligations
hereunder, no Indemnified Party shall settle or compromise any Action subject to
indemnification hereunder without the prior written consent of the Company.
     Section 6. Term; Termination. The term of this Agreement (the “Term”) shall
commence on the date hereof and shall continue until the earliest to occur of
the following: (i) Providence (together with one or more of its affiliates)
ceases to own any equity securities of the Company or (ii) the tenth anniversary
of the date hereof; provided that, if at the tenth anniversary of the date
hereof Providence (together with one or more of its affiliates) continues to own
any equity securities in the Company, this Agreement shall be automatically
renewed for successive one-year terms unless earlier terminated (x) by any party
upon 30 days’ prior written notice to the other parties or (y) pursuant to
clause (i) of this Section 6.
     Section 7. Other Activities. Nothing herein shall in any way preclude
Providence or any of its officers, employees, agents, representatives, members
or affiliates from engaging in any business activities or from performing
services, whether for its own account or for the account of others, including
for companies that may be in competition with the business conducted by the
Company and its subsidiaries.
     Section 8. Miscellaneous.
     (a) Amendment; Waivers. No amendment, alteration or modification of this
Agreement or waiver of any provision of this Agreement shall be effective unless
such amendment, alteration, modification or waiver is approved in writing by the
Company and Providence. The failure of any party to enforce any provision of
this Agreement shall not be construed as a waiver of such provision and shall
not affect the right of such party thereafter to enforce each provision of this
Agreement in accordance with its terms.
     (b) Binding Effect; Assignment. This Agreement shall be binding upon and
shall inure to the benefit of the parties and their respective successors and
permitted assigns. This Agreement and the rights and obligations of the parties
hereunder may not be assigned by any party without the prior written consent of
the other parties; provided, however, Providence may, at its sole discretion,
assign or transfer its rights and obligations hereunder to any of its
affiliates.
     (c) Entire Agreement. This Agreement shall constitute the entire agreement
among the parties with respect to the subject matter hereof, and shall supersede
all previous oral and written (and all contemporaneous oral) negotiations,
commitments, agreements and understandings relating hereto.

3



--------------------------------------------------------------------------------



 



     (d) Governing Law; Submission to Jurisdiction. This Agreement and the
rights and obligations of the parties hereunder and the Persons subject hereto
shall be governed by and construed and interpreted in accordance with the laws
of the State of Delaware without giving effect to conflicts of laws rules that
would require the application of the laws of another jurisdiction. Each party
hereto agrees that it shall bring any Action between the parties relating to
this Agreement exclusively in the Court of Chancery of the State of Delaware, or
to the extent such Court does not have subject matter jurisdiction, the Superior
Court of the State of Delaware (the “Chosen Courts”) and solely with respect to
any such Action (i) irrevocably submits to the exclusive jurisdiction of the
Chosen Courts, (ii) waives any objection to laying venue in any such Action in
the Chosen Courts and (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any party hereto.
     (e) Waiver of Jury Trial. Each of the parties hereto irrevocably and
unconditionally waives the right to trial by jury with respect to any claim or
Action arising out of, relating to or in connection with this agreement or any
transaction contemplated hereby.
     (f) Severability. The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or enforceability of the other provisions hereof. If any
provision of this Agreement, or the application thereof to any person or any
circumstance, is invalid or unenforceable, (i) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (ii) the remainder of this Agreement and the application of such
provision to other persons or circumstances shall not be affected by such
invalidity or unenforceability, nor shall such invalidity or unenforceability
affect the validity or enforceability of such provision, or the application
thereof, in any other jurisdiction
     (g) Headings. The headings of this Agreement are inserted for convenience
only and do not constitute a part of this Agreement.
     (h) Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which taken together
shall constitute one and the same agreement.
     (i) Delivery by Facsimile or Electronic Transmission. This Agreement and
any signed agreement or instrument entered into in connection with this
Agreement, and any amendments or waivers hereto or thereto, to the extent signed
and delivered by means of a facsimile machine or by e-mail delivery of a “.pdf”
format data file, shall be treated in all manner and respects as an original
agreement or instrument and shall be considered to have the same binding legal
effect as if it were the original signed version thereof delivered in person. No
party hereto or to any such agreement or instrument shall raise the use of a
facsimile machine or e-mail delivery of a “.pdf” format data file to deliver a
signature to this Agreement or any amendment hereto or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or e-mail delivery of a “.pdf” format data file as a
defense to the formation of a contract and each party hereto forever waives any
such defense.

4



--------------------------------------------------------------------------------



 



[Remainder of this page intentionally left blank]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
and delivered by their duly authorized officers or agents as set forth below.

                      STERLING HOLDCO INC.    
 
                    By:   /s/ Christopher C. Ragona                  
 
      Name:   Christopher C. Ragona    
 
      Title:   Vice President, Secretary and Treasurer    
 
                    SRA INTERNATIONAL, INC.    
 
                    By:   /s/ Stanton D. Sloane                  
 
      Name:   Dr. Stanton D. Sloane    
 
      Title:   President and Chief Executive Officer    

[CONSULTING AGREEMENT SIGNATURE PAGE]

 



--------------------------------------------------------------------------------



 



                      PROVIDENCE EQUITY PARTNERS L.L.C.    
 
                    By: Providence Management Holdco L.L.C., its managing member
   
 
                    By: Providence Equity Global Group L.L.C., its managing
member    
 
                    By: Providence Managing Member L.L.C., its managing member  
 
 
                    By:   /s/ Robert S. Hull                  
 
      Name:   Robert S. Hull    
 
      Title:   Chief Financial Officer    

7